UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ABEBAYE ARAGIE,
Petitioner,

v.
                                                                        No. 98-1560
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A74-290-642)

Submitted: October 30, 1998

Decided: November 17, 1998

Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William H. Rhodes, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Kristen A. Giuffreda, Senior Lit-
igation Counsel, Margaret Perry, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Abebaye Aragie petitions for review of a final order of the Board
of Immigration Appeals (Board) denying her application for asylum
and withholding of deportation. Because substantial evidence sup-
ports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to her native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1998). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1998).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. Id. ; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Aragie is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all possible
deference. See Huaman-Cornelio, 979 F.2d at 999. The decision may
be "reversed only if the evidence presented by[Aragie] was such that
a reasonable factfinder would have to conclude that the requisite fear
of persecution existed." INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Aragie, who entered the United States in May 1995 as a visitor,
disagrees with the Board's finding that she failed to establish past per-
secution or a well-founded fear of future persecution in her home
country based on her political opinion or social group. Our review
reveals, however, that substantial evidence supports the Board's find-
ing that Aragie did not satisfy her statutory burden.

Evidence established that Aragie, a native and citizen of Ethiopia
and an ethnic Amhara, was employed by the government-owned
Commercial Bank of Ethiopia under the Mengistu government and
the new government put in place by the Ethiopian People's Evolution-
ary Democratic Front (EPRDF) after it overthrew Mengistu in 1991.
The Mengistu government, which was in power in Ethiopia for seven-
teen years, executed two of Aragie's brothers. Aragie testified that in
1978, the Mengistu government arrested her for distributing literature
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                     3
for an opposition party. During her six-month imprisonment, Aragie
was kicked, beaten, and physically mistreated. In June 1991, one
month after the overthrow of Mengistu, Aragie's husband was
arrested by the new government and remains incarcerated. He was an
employee of the Air Force under the Mengistu regime.

As a bank employee, Aragie rose to the position of chief auditor.
In August 1992, she was elected to represent her branch in labor
negotiations with the Bank. Because of their negotiation activities,
Aragie and other union representatives were arrested. Aragie orga-
nized a five-day strike to protest the arrests. As a result, she and other
representatives were suspended by the bank for one year. After she
was reinstated as chief auditor at a new branch in September 1993,
Aragie discovered an illegal banking scheme which she reported to
her supervisor in May 1994. The supervisor ordered Aragie to with-
draw her report and Aragie refused. The next day, Aragie was ordered
transferred to another branch of the bank.

At the new branch, Aragie discovered what she believed was an
illegal withdrawal and cancelled it. Aragie testified that the following
day she was arrested by an EPRDF official and imprisoned for more
than five months. While Aragie testified that she was arrested in June
1994, she also insisted that she continued to work at the bank until
July 1994. During her incarceration, Aragie testified that she was ver-
bally abused and questioned about her motive for cancelling the with-
drawal. After her release, Aragie began supporting the All Amhara
People's Organization (AAPO) and its chairman, Professor Asrat. In
December 1994, she was arrested for protesting the professor's arrest
and was jailed for three days. Upon her release, Aragie was warned
not to participate in any political activities. She also claimed that her
father was threatened and lost his business because of false accusa-
tions that he was providing financial support to the AAPO. A member
of the Coalition of Ethiopian Democratic Forces (COEDF) since May
1994, Aragie has continued supporting the organization in the United
States.

Aragie challenges the IJ's and the Board's findings that her account
of imprisonment and political persecution by the current government
of Ethiopia lacks credibility, contending that she suffered past perse-
cution and has a well-founded fear of persecution in Ethiopia. As a

                     4
threshold matter, our review is limited to the decision of the Board.
See Huaman-Cornelio, 979 F.2d at 999. We find that substantial evi-
dence supports the Board's finding that Aragie's claim lacked credi-
bility and that she was therefore ineligible for the requested relief.

In reviewing Aragie's claim, the Board found Aragie lacked credi-
bility because her testimony contained material inconsistencies and
discrepancies with her written statements regarding her claim of polit-
ical persecution by the current Ethiopian government. For example,
while Aragie testified she was imprisoned for more than five months
in 1994, she told the asylum officer during her interview she was
incarcerated for three months and wrote on her 1995 asylum applica-
tion she was imprisoned for six months. The Board also cited Ara-
gie's inconsistent testimony concerning when she stopped working at
the bank and noted her failure to report in her asylum application that
she was questioned by officials about her political affiliations during
her 1994 incarceration. Considering these inconsistencies cited by the
Board, we find substantial evidence supports its adverse credibility
determination.

Aragie next contends that she demonstrated a pattern of persecu-
tion by the Ethiopian government targeting similarly situated individ-
uals of the Amhara ethnic group who are opposed to the government
and members of COEDF. See 8 C.F.R. § 208.13(b)(2). This claim is
without merit because as the Service points out, the human rights
reports in the record disclose that while AAPO members have been
harassed and some leaders convicted and imprisoned on charges of
secretly advocating violence against the government, it is not clear
that this occurred because of their ethnicity as Amharas. In addition,
while the Human Rights Watch report discusses numerous organiza-
tions whose members have been targeted for harassment, mistreat-
ment and arrest, it does not discuss COEDF. Rather, the Amnesty
International report mentions that one COEDF leader was imprisoned
upon his return to Ethiopia and held for alleged crimes against
humanity under the former government.

Finally, Aragie maintains that she is eligible for asylum because of
past persecution she suffered during her imprisonment by the
Mengistu regime. This claim is also meritless because assuming Ara-
gie did indeed suffer persecution during that 1978 imprisonment, the

                    5
Mengistu regime has since been overthrown and is no longer a threat
to Aragie.

Because Aragie has not established eligibility for asylum, she can-
not meet the higher standard for withholding of deportation. See INS
v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). We accordingly
affirm the Board's order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    6